BENEDICT, District Judge.
This appears to be a clear ease of mutual fault. The Sylvan Glen was in fault, for holding on to her course and speed, after she saw that the Queens County had begun to move in towards her slip. Assuming that the Queens County was wrong in moving across the course of the Sylvan Glen, after being notified by the whistles from the Sylvan Glen of tlie course she intended to take, still that did uot give the Sylvan Glen the right to keep on at full speed, until she was struck, when, by stopping, a collision manifestly impending could have been avoided.
The Queens County was equally in fault, for keeping on her speed and her course towards her slip, when she had been notified of the course of the Sylvan Glen, and could easily see that by keeping on she would come in contact with the Sylvan Glen. Assuming that the course which she took after the whistles from the Sylvan Glen, was crossing the course of the approaching vessel, and that it then became the duty of that vessel to pass under her stern, still the Queens County was notified by the whistles, that the Sylvan Glen was claiming the right to hold the course which she had taken to pass to east; and .yet, with danger of collision plainly indicated, the Queens County kept on her course, without stopping until the moment of collision. In this she was, guilty of fault.
The damages must accordingly be apportioned.